Exhibit 99 ZBB Energy Corporation Reports First Quarter Fiscal Year 2015 Results MILWAUKEE, WI – (Marketwire – Nov. 13, 2014) – ZBB Energy Corporation (NYSE MKT: ZBB), a leading developer of intelligent, renewable energy power platforms and hybrid vehicle control systems, today announced its financial results for its first fiscal quarter ended September 30, 2014. Financial results for the three months ended September 30, 2014 as compared to the three months ended September 30, 2013 included: · Total revenue decreased 47% to $564,861 from $1,069,122. · Total costs and expenses increased 9% to $3,956,778 from $3,635,308 · Loss from operations increased 32% to $3,391,917 from $2,566,186. · Other income (expense) includes a gain of $1,257,407 due to an equity infusion into our China JV from a third-party.ZBB’s indirect gain was $775,537. · Net loss to common shareholders was $2,688,158 compared to $2,599,290. · Loss per share declined to ($0.09) from ($0.15). Financial Position The Company’s backlog is currently $3.3 million versus $3.7 million at this time last year.The Company ended the first quarter of fiscal 2015 with total assets of $31.2 million, including $21.1 million in cash and $311,059 in accounts receivable. The Company believes that cash and cash equivalents on hand at September 30, 2014, and other potential sources of cash, will be sufficient to fund current operations through the first half of fiscal year 2016. First Quarter Highlights During the first quarter of fiscal year 2015, the Company’s major accomplishments included: · The Company’s China JV, Anhui Meineng Store Energy System Co. Ltd., received a cash investment of approximately $3.25 million from Wuhu Fuhai-Haoyan Venture Investment, L.P., a branch of Shenzhen Oriental Fortune Capital Co. Ltd., for an 8% equity position in the China JV. The post-closing valuation of ZBB’s ownership interest in the China JV was approximately $12.6 million post-financing. · The Company continued to meet milestones related to the development agreement with Lotte Chemical. · The Company presented at the InterSolar North America 2014 conference. · On August 27, 2014, the Company completed a secondary offering of 13,248,000 shares for net proceeds of approximately $13.7 million. Subsequent to the end of the quarter, the Company announced its GridStrong™ family of distribution grid control and power quality improvement products, and exhibited at the GreenBuild 2014 International Conference. “Much of the attention in the renewable energy market has been focused on the large energy storage projects mandated by various regulatory agencies,” said Eric C. Apfelbach, Chief Executive Officer. “While we will continue to bid for this large section of business, these projects will take multiple years to develop and be operational. We believe there are multiple opportunities in the near-term within the commercial and industrial and utilities markets, including behind-the-meter, microgrid power systems, and our GridStrong conservation voltage reduction application. We are also focused on international markets and island projects where energy storage has been more readily adopted, as well as working with our strategic partners to leverage potential sales channels and reduce product and manufacturing costs.We believe this sales strategy will ultimately bring our company to cash flow breakeven and profitability.” Conference call – November 13, 2014 – 4:30p.m. EST (3:30 p.m. CST) The Company will hold a conference call on Thursday, November 13 2014 at 4:30 p.m. EST (3:30 p.m. CDT) to discuss results for its first fiscal quarter ended September 30, 2014. To participate in the call, please dial 1-888-510-1765. The participant passcode is 1929175. The call will be available for replay at 1-888-203-1112 for domestic callers, and 1-719-457-0820, for international callers. The replay passcode is 1929175. The conference call will also be available for replay via the investor relations section of the Company’s website at www.zbbenergy.com until December 13, 2014. About ZBB Energy Corporation ZBB Energy Corporation (NYSE MKT: ZBB) designs, develops, licenses and manufactures advanced energy storage and power electronics systems, as well as engineered custom and semi-custom products targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization. ZBB's portfolio includes integrated power management platforms that combine advanced power and energy controls plus energy storage to optimize renewable energy sources and conventional power inputs for grid connected and off-grid applications. ZBB's innovative platforms solve a wide range of electrical system challenges in global markets for utility, governmental, commercial, industrial and residential customers. In addition, the platforms ensure optimal efficiencies today, while offering the flexibility to adapt and scale to future requirements. ZBB's corporate offices, engineering and development, and production facilities are located in Menomonee Falls, WI, USA with a research facility also located in Perth, Western Australia. ZBB has a joint venture with Meineng Energy, a provider of leading-edge energy storage systems and solutions to the greater China market. For more information, visit: www.zbbenergy.com. Safe Harbor Statement Certain statements made in this press release contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended that are intended to be covered by the "safe harbor" created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as "believe," "expect," "may," "will," "should," "could," "seek," "intend," "plan," "estimate," "anticipate" or other comparable terms. Forward-looking statements in this press release may address the following subjects among others: statements regarding the sufficiency of our capital resources, expected operating losses, expected revenues, expected expenses and our expectations concerning our business strategy. Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties described in the Risk Factors and in Management's Discussion and Analysis of Financial Condition and Results of Operations sections of our most recently filed Annual Report on Form 10-K and our subsequently filed Quarterly Reports on Form 10-Q. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Investor Relations Contact: David Mossberg Three Part Advisors, LLC 817-310-0051 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, Revenues Product sales $ $ Engineering and development - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Income (Loss) from Operations ) ) Other Income (Expense) Equity in loss of investee company ) ) Gain on investment in investee company - Interest income Interest expense ) ) Other income (expense) - Total Other Income (Expense) ) Loss before benefit for Income Taxes ) ) Benefit for Income Taxes - ) Net loss ) ) Net loss attributable to noncontrolling interest Gain attributable to noncontrolling interest ) - Net Income (Loss) Attributable to ZBB Energy Corporation ) ) Preferred Stock Dividend ) ) Net Loss Attributable to Common Shareholders $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) Weighted average shares-basic and diluted ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets (Unaudited) September 30, 2014 June 30, 2014 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories, net Prepaid expenses and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Note receivable - Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Current maturities of bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable, net of current maturities Total liabilities Commitments and contingencies (Note 12) Equity Series B redeemable convertible preferred stock ($0.01 par value, $1,000 face value) 10,000,000 authorized, 3,000 shares issued, 2,575 shares outstanding, preference in liquidation of $5,417,319 and $5,347,994 as of September 30, 2014 and June 30, 2014, respectively 26 26 Common stock ($0.01 par value); 150,000,000 authorized, 39,044,959 and 25,651,389 shares issued and outstanding as of September 30, 2014 and June 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ ZBB ENERGY CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets - Amortization of discounts and debt issuance costs on notes payable - Stock-based compensation, net Equity in loss of investee company Gain on investment in investee company ) - Changes in assets and liabilities Accounts receivable, net ) Inventories, net ) Prepaids and other current assets Refundable income taxes ) Accounts payable ) Accrued expenses ) Customer deposits ) Accrued compensation and benefits Net cash used in operating activities ) ) Cash flows from investing activities Release of restricted cash - Expenditures for property and equipment ) ) Investment in note receivable ) - Net cash used in investing activities ) ) Cash flows from financing activities Repayments of bank loans and notes payable ) ) Proceeds from issuance of preferred stock and warrants - Preferred stock issuance costs - ) Proceeds from issuance of common stock - Common stock issuance costs ) - Proceeds from noncontrolling interest - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash paid for interest $ $
